                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                3:17-cr-81-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                         ORDER
DARIOUS DEMAINE WESTON,                )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on defendant’s pro se “Motion for Compassionate

Release Reduction of Sentence.” (Doc. No. 67).

                                         ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                         Signed: March 5, 2021




      Case 3:17-cr-00081-MOC-DCK Document 68 Filed 03/05/21 Page 1 of 1
